*84ORDER
The Disciplinary Review Board on April 24, 1998, having filed with the Court its decision concluding that GERALD M. ALSTON of CLAYTON, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 5.5(a) (failure to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection), Rule l:21-l(a) and RPC 5.5(a) (failure to maintain a bona fide office in New Jersey), and RPC 8.1(b) (failure to cooperate with the disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof that he currently maintains a bona fide New Jersey office and the attorney accounts and records required by Rule 1:21-6;
And good cause appearing;
It is ORDERED that GERALD M. ALSTON is hereby reprimanded; and it is further
ORDERED that respondent shall submit forthwith to the Office of Attorney Ethics proof that he maintains a bona fide office in New Jersey and that he maintains in the proper manner the attorney accounts and records required by Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.